DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 16, 19 and 27 are objected to because of the following informalities:  
In claim 4, line 2, the limitation of “layer .” should be corrected into “layer.”.  Appropriate correction is required.
In claim 16, line 2, the limitation of “10nm” should be corrected into “10 nm”.  Appropriate correction is required.
In claim 19, line 1, the limitation of “claim 8” should be corrected into “claim 18”.  Appropriate correction is required.
In claim 27, line 2, the limitation of “10nm” should be corrected into “10 nm”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,971,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘610 discloses, in claims 1 and 19, a high electron mobility transistor (HEMT), comprising: 
a substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a buffer layer over the substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a GaN layer over the buffer layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a first AlGaN layer over the GaN layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a first AlN layer over the first AlGaN layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a p-type GaN layer over the first AIN layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); and 
a second AIN layer on the p-type GaN layer (all limitations are the same with the limitations recited in claim 19 of Pat ‘610).
Regarding claim 2, Pat ‘610 discloses the HEMT according to claim 1 as described above.
Pat ‘610 further discloses, in claim 1, a gate recess over the first AlN layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610).
Regarding claim 3, Pat ‘610 discloses the HEMT according to claim 1 as described above.
Pat ‘610 further discloses, in claim 3, a gate recess over the first AlN layer (all limitations are the same with the limitations recited in claim 3 of Pat ‘610).
Regarding claim 4, Pat ‘610 discloses the HEMT according to claim 1 as described above.
Pat ‘610 further discloses, in claim 4, a passivation layer (“a passivation layer over the second AlGaN layer”, in claim 4 of Pat ‘610, is interpreted as the same limitation).
 Regarding claim 5, Pat ‘610 discloses the HEMT according to claim 4 as described above.
Pat ‘610 further discloses, in claim 5, the passivation layer comprises aluminum nitride, aluminum oxide, silicon nitride, or silicon oxide (all limitations are the same with the limitations recited in claim 5 of Pat ‘610).
Regarding claim 6, Pat ‘610 discloses the HEMT according to claim 4 as described above.
Pat ‘610 further discloses, in claim 6, the gate recess penetrates through the passivation layer (“the gate recess penetrates through the passivation layer and the second AlGaN layer”, in claim 4 of Pat ‘610, is interpreted as the same limitation).
Regarding claim 7, Pat ‘610 discloses the HEMT according to claim 2 as described above.
Pat ‘610 further discloses, in claim 13, the p-type GaN layer is disposed in the gate recess (all limitations are the same with the limitations recited in claim 13 of Pat ‘610).
Regarding claim 8, Pat ‘610 discloses the HEMT according to claim 2 as described above.
Pat ‘610 further discloses, in claim 7, the p-type GaN layer is in direct contact with the first AlN layer in the gate recess (all limitations are the same with the limitations recited in claim 7 of Pat ‘610).
Regarding claim 9, Pat ‘610 discloses the HEMT according to claim 2 as described above.
Pat ‘610 further discloses, in claim 14, the gate recess does not penetrate through the first AlN layer, and wherein the gate recess is completely filled with the p-type GaN layer (all limitations are the same with the limitations recited in claim 14 of Pat ‘610).
Regarding claim 10, Pat ‘610 discloses the HEMT according to claim 1 as described above.
Pat ‘610 further discloses, in claim 2, the first AlGaN layer is a p-type AlGaN layer or an intrinsic AlGaN layer (all limitations are the same with the limitations recited in claim 2 of Pat ‘610).
Regarding claim 11, Pat ‘610 discloses the HEMT according to claim 1 as described above.
Pat ‘610 further discloses, in claim 15, a gate metal layer on the p-type GaN layer (all limitations are the same with the limitations recited in claim 15 of Pat ‘610).
Regarding claim 12, Pat ‘610 discloses the HEMT according to claim 11 as described above.
Pat ‘610 further discloses, in claim 16, the gate metal layer comprises nickel, gold, silver, titanium, copper, platinum or alloys thereof (all limitations are the same with the limitations recited in claim 16 of Pat ‘610).
Regarding claim 13, Pat ‘610 discloses the HEMT according to claim 11 as described above.
Pat ‘610 further discloses, in claim 17, a source metal layer and a drain metal layer penetrating through the passivation layer, the second AlGaN layer, the first AlN layer, the first AlGaN layer, and extending into the GaN layer (all limitations are the same with the limitations recited in claim 17 of Pat ‘610).
Regarding claim 14, Pat ‘610 discloses the HEMT according to claim 13 as described above.
Pat ‘610 further discloses, in claim 18, the source metal layer and the drain metal layer comprise nickel, gold, silver, platinum, titanium, titanium nitride, or any combination thereof (all limitations are the same with the limitations recited in claim 18 of Pat ‘610).
Regarding claim 15, Pat ‘610 discloses the HEMT according to claim 3 as described above.
Pat ‘610 further discloses, in claim 8, the second AlGaN layer has a thickness greater than that of the first AlGaN layer (all limitations are the same with the limitations recited in claim 8 of Pat ‘610).
Regarding claim 16, Pat ‘610 discloses the HEMT according to claim 15 as described above.
Pat ‘610 further discloses, in claim 9, a thickness of the second AlGaN layer is between 2 nm and 30 nm, and wherein a thickness of the first AlGaN layer is between 2 nm and 10nm (all limitations are the same with the limitations recited in claim 9 of Pat ‘610).
Regarding claim 17, Pat ‘610 discloses the HEMT according to claim 3 as described above.
Pat ‘610 further discloses, in claim 10, the second AlGaN layer has aluminum content greater than that of the first AlGaN layer (all limitations are the same with the limitations recited in claim 10 of Pat ‘610).
Regarding claim 18, Pat ‘610 discloses the HEMT according to claim 17 as described above.
Pat ‘610 further discloses, in claim 11, the aluminum content of the second AlGaN layer between 10% and 50% (all limitations are the same with the limitations recited in claim 11 of Pat ‘610).
Regarding claim 18, Pat ‘610 discloses the HEMT according to claim 17 as described above.
Pat ‘610 further discloses, in claim 11, the aluminum content of the second AlGaN layer between 10% and 50% (all limitations are the same with the limitations recited in claim 11 of Pat ‘610).
Regarding claim 19, Pat ‘610 discloses the HEMT according to claim 8 as described above.
Pat ‘610 further discloses, in claim 12, the aluminum content of the first AlGaN layer between 0 and 30 % (all limitations are the same with the limitations recited in claim 12 of Pat ‘610).
Regarding claim 20, Pat ‘610 discloses, in claims 1, 3, and 6, a high electron mobility transistor (HEMT), comprising: 
a substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a buffer layer over the substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a GaN layer over the buffer layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a first AlGaN layer over the GaN layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a first AIN layer over the first AIGaN layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a second AlGaN layer over the first AIN layer (all limitations are the same with the limitations recited in claim 3 of Pat ‘610); 
a gate recess over the first AIN layer and in the second AlGaN layer (“a gate recess over the first AIN layer” and “the gate recess penetrates through the passivation layer and the second AlGaN layer”, in claims 1 and 6 of Pat ‘610 are interpreted as the same limitation) ; and 
a p-type GaN layer over the first A]N layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610).
Regarding claim 21, Pat ‘610 discloses the HEMT according to claim 20 as described above.
Pat ‘610 further discloses, in claim 4, a passivation layer over the second AIGaN layer (all limitations are the same with the limitations recited in claim 4 of Pat ‘610).
Regarding claim 22, Pat ‘610 discloses the HEMT according to claim 21 as described above.
Pat ‘610 further discloses, in claim 6, the gate recess penetrates through the passivation layer and the second AlGaN layer (all limitations are the same with the limitations recited in claim 6 of Pat ‘610).
Regarding claim 23, Pat ‘610 discloses the HEMT according to claim 20 as described above.
Pat ‘610 further discloses, in claim 13, the p-type GaN layer is disposed in the gate recess (all limitations are the same with the limitations recited in claim 13 of Pat ‘610).
Regarding claim 24, Pat ‘610 discloses the HEMT according to claim 20 as described above.
Pat ‘610 further discloses, in claim 7, the p-type GaN layer is in direct contact with the first AlN layer in the gate recess (all limitations are the same with the limitations recited in claim 7 of Pat ‘610).
Regarding claim 25, Pat ‘610 discloses the HEMT according to claim 20 as described above.
Pat ‘610 further discloses, in claim 14, the gate recess does not penetrate through the first AIN layer, and wherein the gate recess is completely filled with the p-type GaN layer (all limitations are the same with the limitations recited in claim 14 of Pat ‘610).
Regarding claim 26, Pat ‘610 discloses the HEMT according to claim 20 as described above.
Pat ‘610 further discloses, in claim 8, the second AlGaN layer has a thickness greater than that of the first AlGaN layer (all limitations are the same with the limitations recited in claim 8 of Pat ‘610).
Regarding claim 27, Pat ‘610 discloses the HEMT according to claim 26 as described above.
Pat ‘610 further discloses, in claim 9, a thickness of the second AlGaN layer is between 2 nm and 30 nm, and wherein a thickness of the first AlGaN layer is between 2 nm and 10nm (all limitations are the same with the limitations recited in claim 9 of Pat ‘610).
Regarding claim 28, Pat ‘610 discloses the HEMT according to claim 20 as described above.
Pat ‘610 further discloses, in claim 10, the second AIGaN layer has aluminum content greater than that of the first AIGaN layer (all limitations are the same with the limitations recited in claim 10 of Pat ‘610).
Regarding claim 29, Pat ‘610 discloses the HEMT according to claim 28 as described above.
Pat ‘610 further discloses, in claim 11, the aluminum content of the second AlGaN layer between 10% and 50% (all limitations are the same with the limitations recited in claim 11 of Pat ‘610).
Regarding claim 30, Pat ‘610 discloses the HEMT according to claim 29 as described above.
Pat ‘610 further discloses, in claim 12, the aluminum content of the first AlGaN layer between 0 and 30 % (all limitations are the same with the limitations recited in claim 11 of Pat ‘610).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811